Citation Nr: 0625970	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-31 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for a bilateral 
hearing loss disability.

2.  Entitlement to service connection for residuals of a 
fractured middle finger, left hand.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This claim is on appeal from the Pittsburgh, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, among other things, granted entitlement to service 
connection for a bilateral hearing loss disability by rating 
decision dated in April 2005 and assigned a noncompensable 
rating.  The veteran now disagrees with the disability 
rating.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

As the statement of the case has indicated that all pertinent 
evidence has been considered, and the RO has determined that 
a noncompensable rating is to be assigned for the entire 
period at issue, the Board can proceed with its review 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The veteran testified before the undersigned Veterans Law 
Judge in May 2006.  A transcript of the hearing is of record.

By way of procedural clarification, the Board notes that the 
veteran also filed a claim for entitlement to service 
connection for tinnitus.  In a March 2005 VA examination, the 
examiner indicated that the veteran "denies having tinnitus 
after it was explained to him."  In April 2005, the RO 
denied the claim.  In an April 2005 notice of disagreement, 
the veteran disagreed with the 0 percent rating for a hearing 
loss and with the denial of his left hand claim but made no 
mention of tinnitus.  

At the hearing before the Board, he testified that he had 
ringing in his ears (parenthetically, the discussion of 
"tinnitus" at the hearing was mistranscribed to read as 
"tendonitis") and answered in the affirmative to the 
question of whether it impacted his hearing.  Nonetheless, 
the issue with respect to tinnitus is not before the Board at 
this time as it was not timely appealed, and will not be 
addressed in the decision below.    


FINDINGS OF FACT

1.  Audiometric test results correspond to numeric 
designations no worse than Level I for the veteran's right 
ear and Level I for his left ear.

2.  The evidence shows that the veteran fractured his left 
middle finger in service; the medical evidence shows on-going 
discomfort of the veteran's left middle finger.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a bilateral 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2005).

2.  Resolving reasonable doubt in favor of the veteran, 
residuals of a fractured middle finger, left hand, were 
incurred in military service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Compensable Rating for a Bilateral 
Hearing Loss Disability

The veteran contends, in essence, that his hearing loss 
disability is worse than currently evaluated.  At the hearing 
before the Board, he testified that he had to turn up the 
television so loud that it gave his wife a headache.  He 
indicated that it also affected his work because people kept 
repeating things to him and they would get fed up with it.  
When asked if his hearing had gotten worse since the last 
examination, he stated that he did not think so and was not 
sure.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 

In general, to evaluate the degree of disability from 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. 
§§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of 
hearing acuity is measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See 38 C.F.R. § 4.85(a), (d).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of "I."  See 38 
C.F.R. § 4.85 (f).  Where one ear is assigned a Roman Numeral 
designation of "I," evaluations for defective hearing range 
from noncompensable to 10 percent.  38 C.F.R. § 4.85, Table 
VII.  

Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86.  

The applicable rating criteria for hearing impairment and 
diseases of the ear were revised effective June 10, 1999.  
See 64 Fed. Reg. 25209 (May 11, 1999) (codified at 38 C.F.R. 
§ 4.85).  It is noteworthy that Table VII was amended in that 
hearing loss is now rated under a single code, DC 6100, 
regardless of the percentage of disability.  

In addition, the regulations were amended to ensure that 
current medical terminology and unambiguous criteria were 
used, and to reflect current medical advances.  See 64 Fed. 
Reg. 25202 (May 11, 1999).  The tables used to assign the 
Roman numerals and, then, to assign the appropriate 
disability rating were not changed.  Id.  

Further, the amended regulations included additional 
provisions that pertained to "exceptional patterns of 
hearing impairment" under 38 C.F.R. § 4.86.  Specifically, 
hearing loss of 55 decibels or more in each of the four 
specified frequencies (i.e. 1000, 2000, 3000, and 4000 
Hertz), and to hearing loss with a pure tone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86(a), (b).  The veteran filed his 
claim in March 2004 and only the amended regulations are 
applicable to his claim.

The VA audiometric examination, dated in March 2005, reflects 
that the veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
30
30
45
60
LEFT
n/a
25
30
55
55

The average decibel loss was 41 for both ears.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 92 percent in the left ear.  The 
diagnosis was moderate sensorineural hearing loss in both 
ears.  

Applying 38 C.F.R. § 4.85, Table VI to these results, the 
veteran has a numeric designation of I for his right ear and 
I for his left ear.  Application of 38 C.F.R. § 4.85, 
Table VII results in a finding that a noncompensable 
disability evaluation for the veteran's service-connected 
bilateral hearing loss is warranted.

Next, when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

However, § 4.86(a) is not applicable in this case because, as 
noted above, results of audiology testing do not show 
puretone thresholds at all four of the specific frequencies 
of 55 decibels or more.  Likewise, the audiometric results 
reported above show that the veteran does not have the 
exceptional pattern of hearing loss envisioned in 38 C.F.R. 
§ 4.86(b).

Thus, based on the evidence above and in light of the 
applicable regulations, the Board finds that a noncompensable 
evaluation is warranted for the veteran's service-connected 
hearing loss disability.  As noted above, ratings for hearing 
loss are determined by a mechanical application of the 
audiometric findings to the rating provisions and the Board 
has no choice but to deny the veteran's claim at this time.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

II.  Entitlement to Service Connection for Residuals of a 
Fractured Middle Finger, Left Hand

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records show that the veteran mashed the 
middle finger of his left hand with a pugil stick in April 
1968.  He was examined four days later and a fracture of the 
distal phalynx was noted.  He subsequently developed redness, 
swelling, and heat at the site and was treated with 
antibiotics, hot soaks with Phisohex, and arm elevation.  He 
was discharged to duty after three days.  The service 
separation examination dated in January 1970 showed a normal 
clinical evaluation of his upper extremities.

In March 2004, the veteran filed the current claim.  In a 
March 2005 VA examination, he reported on and off pain at the 
distal finger with some mild discomfort in the left middle 
finger distal tip during cold and rainy days.  He related 
that 20-30 percent of the time, he was unbothered by the 
finger at all.  He worked full-time and could perform 
activities of daily living without discomfort.  He was not 
taking any medication for the finger and had received no 
treatment or care since military discharge.  Physical 
examination was normal and X-rays showed a normal left middle 
finger.

The evidence is clear that the veteran fractured his left 
middle finger while on active duty.  The fact that he has no 
more than the occasional discomfort in his finger goes to the 
issue of the level of his disability rating, not to the issue 
of service connection itself.  Service connection may be 
granted for a disability resulting from an injury incurred in 
service.  In this case, the veteran unquestionably fractured 
his left middle finger in service and service-connection for 
the residuals of that fractured left finger, while are 
essentially absent at this juncture, should be granted.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in June 2004.  He has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  

The June 2004 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  He was 
notified of the need to give to VA any evidence pertaining to 
his claims.  There is no allegation from the veteran that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of these claims.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the 
September 2005 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in May 2006.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in March 2005.  The 
available medical evidence is sufficient for adequate 
determinations.  

With respect to the claim for an increased rating, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim; however, he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the claim for service connection, inasmuch as 
the Board is allowing the claim, the veteran will not be 
prejudiced by the Board's decision even if the notice and 
duty to assist provisions contained in the VCAA have not been 
completely satisfied.  

Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandate of the VCAA.


ORDER

A compensable rating for a bilateral hearing loss disability 
is denied.

The claim for entitlement to service connection for residuals 
of a fractured middle finger, left hand, is granted.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


